Title: Paul R. Randall to John Adams, 17 Feb. 1786
From: Randall, Paul R.
To: Adams, John


          
            
              
            
            

              Barcelona.

              February 17th. 1786.
            
          

          I should have paid the highest Respect to your Excellency’s
            Injunction of writing by every safe Opportunity—but that I conceived such Information as
            I could have communicated hitherto, would have been only a Reiteration of Mr Carmichaels Letters.
          At present,—as Mr. Lamb does not write,
            nor has directed me thereto, I think it my Duty to manifest an early Disposition of
            complying in every Respect with your Excellency’s Direction.
          On the tenth instant we arrived here after an expeditious Journey
            from Madrid, and on the next Morning presented a Letter of Recommemdation from the Count
            de Florida blanca to the Captain General of this province to forward Mr Lamb in every Thing expedient for his Embarkation for
            Algiers Mr. Lamb applying to the Captain General for Leave
            to extract the £2,000 stg.—being his last Draught, and which your Excellency we trust is
            advised of,—the Captain GenO. replied, that it was not
            within his Department to grant the License, and refered Mr.
            Lamb to the Intendant, who likewise refused:—notwithstanding which—I believe Mr Lamb upon the Explanation of his Business to the proper
            Officers, superintending this Branch of the Revenue is in Hopes of obtaining a
            Dispensation—and permission to effect the same.—The Business remaining in this Dilemma
            is a unfortunate period for me to address your Excellency—however, as Mr Lamb thinks his Expectations pretty well grounded, I
            conceive it my indispensable Duty to mention the Situation of these Affairs—altho’ a few
            Days or even Hours may mak a considerable Alteration in them. The advanced Season
            renders it very embarrassing to await the express Authority of the Court for
            effectuating that Design,—so that the present Course of the Business is deemed the most
            expedient.
          It may be impertinent in me to offer any Conjectures on the
            propriety of proceeding immediately to Algiers and making a Dependance on the
            Count D’Espilly—who has endeavored to convince Mr
            Carmichael, that his utmost Exertions shall in no wise be wanting to assist this
            Negotiation; more especially as Mr Lamb is hourly expecting
            to accomplish his purpose here.
          Mr Harrison who is Bearer of this
            Letter—is as perfectly acquainted with the progress already made in every Respect during
            our Residence in Madrid and the little Continuance here, as I myself am—as well as the
            Counsels and Designs which have been agitated relative to Mr
            Lamb’s Mission—to him therefore I refer your Excellency, in the highest Confidence on
            his Judgment & discretion—as the particular Friend of Mr Carmichael, and a Gentleman who has had an Opportunity on many Occasions of
            discovering a generous Intention to serve his Country.
          I shall consider myself entirely devoted to this Service,
            notwithstanding the Stipulation of six Months—and shall remain at Algiers, or elsewhere
            to accomplish my Duty—unless absolutely directed by by your Excellencies to
            return, tho’ perhaps Mr Lamb may be desirious of my coming
            forward with some Dispatches—in which Case I shall think myself at Liberty of
            considering in what Manner I may be of most Service to my Country, in completing my
            Commission and the Confidence, your Excellencies have done me the Honor to repose in
            me.
          As I am not to consider this as an official Letter I have written
            with a less scrupulous Caution than the Uncertainty of all Events might
            render prudent—tho’ I wish to consider myself more a Candidate for your Excellency’s
            particular good Opinion—than as seeking a future Employment in the publick Service—which
            I find myself very inadequate to at present.
          In a full and gratefull Dependance—I rest on the Honor of naming
            myself / Your Excellency’s / Most devoted obedient Servant



          
            
              P R Randall
            
          
          
            I flatter myself that expressing my most respectful Remembrance
              will not be unacceptable to Mrs & Miss Adams
          
        